PER CURIAM.
The final summary judgment under review, which was entered in a quiet title action below, is affirmed upon a holding that the appellant has no title or right of title to the Miami realty in question by virtue of the subject Canadian trust agreement [see paragraph VII(e) therein] because the said trust agreement did not comply with the Florida statutory requirements [§ 689.01 Fla.Stat. (1979)], for conveying an interest in the said Miami realty [as the appellant concedes at paragraph 10 of her complaint below] and thus was ineffective to create any rights in the appellant under Florida law as to the said Miami realty. Walker v. City of Jacksonville, 360 So.2d 52 (Fla. 1st DCA 1978); Santos v. Bogh, 334 So.2d 833 (Fla. 3d DCA 1976); Kyle v. Kyle, 128 So.2d 427, 429 (Fla. 2d DCA 1961).